Exhibit 10.A.57

 

Standard

 

NON-STATUTORY STOCK OPTION AGREEMENT RE: 2003 Employee Stock Plan

 

TO:                                                                    [INSERT
NAME]

 

DATE OF GRANT:                                         [INSERT DATE]

 

On the Date of Grant shown above, Apple Computer, Inc. (the “Company”), a
California corporation, granted to you (the “Optionee”) an option to purchase
shares of Common Stock, no par value, of the Company, in the number and at the
price as shown above, and in all respects subject to the terms, definitions and
provisions of the 2003 Employee Stock Plan, as amended (the “Plan”) of the
Company, which is incorporated herein by reference, as follows:

 

1.                                       NATURE OF THE OPTION.  This option is
intended to be a non-statutory option and NOT an incentive stock option within
the meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
Code).  The grant of the option is a one-time benefit offered solely to
employees and does not create any contractual or other right to receive a grant
of additional options or other benefits in lieu of additional options in the
future.  Future option grants, if any, will be at the sole discretion of the
Company, including, but not limited to, the timing of any grant, the number of
options, vesting provisions and the exercise price.  The future value of the
underlying Company shares is unknown and cannot be predicted with certainty.  If
the underlying Company shares do not increase in value, the option will have no
value.

 

2.                                       NATURE OF THE PLAN.  The Plan is
discretionary in nature and the Company may amend, cancel or terminate the Plan
at any time.

 

3.                                       EMPLOYEE PARTICIPATION.  Your
participation in the Plan is voluntary.  The value of the option is an
extraordinary item of compensation outside the scope of your employment
contract, if any.  As such, the option is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments.

 

4.                                       OPTION PRICE.  The Option price
indicated above for each share of Common Stock, is not less than the fair market
value per share of Common Stock on the date of grant of this option, as
determined by the Administrator in accordance with Section 9(c) of the Plan.

 

5.                                       EXERCISE OF OPTION.  This option shall
be exercisable in accordance with Section 11 of the Plan as follows:

 

(i)                                     RIGHT TO EXERCISE.  This option shall be
exercisable, cumulatively, as follows:

 

Number of Shares

 

Can be Exercised On

 

Must be Exercised Before

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii)                                  METHOD OF EXERCISE.  This option shall be
exercisable by the submission of a Notice of Exercise form which may be obtained
from the Company and shall state the election to exercise this option, the
number of shares in respect of which this option is being exercised, and such
other representations and agreements as to the holder’s investment intent with
respect to such shares of Common Stock as may be required by the Company.  Such
Notice of Exercise form shall be signed by the Optionee and shall be delivered
in person or by mail or by facsimile to the Company.  When exercising an option,
the Notice of Exercise form shall be accompanied by payment of the purchase
price.  Payment of the purchase price shall be by cash, check, or other means as
determined by the Administrator pursuant to Section 9(c) of the Plan.  When
executing a same-day-sale, the Notice of Exercise form must be submitted to
Shareholder Relations by 3:00 PM the next business day following the day of
sale.  The certificate or certificates for shares of Common Stock as to which
this option shall be exercised shall be registered in the name of the Optionee.

 

(iii)                               RESTRICTIONS ON EXERCISE.  This option may
not be exercised if the issuance of such shares upon such exercise would
constitute a violation of any applicable federal or state securities law or
other law or regulation.  As a condition to the exercise of this option, the
Company may require the Optionee to make such representations, and warranties to
the Company as may be required by any applicable law or regulation, including
the execution and delivery of a representation letter at the time of exercise of
this option.

 

--------------------------------------------------------------------------------


 

6.                                       DATA AUTHORIZATION.  You acknowledge
and consent to the collection, use, processing and transfer of personal data as
described in this paragraph.  The Company, its related entities, and your
employer hold certain personal information about you, including your name, home
address and telephone number, date of birth, social security number or other
employee identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, purchased, vested, unvested or
outstanding in your favor, for the purpose of managing and administering the
Plan (“Data”).  The Company and/or its related entities will transfer Data
amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and the Company
and/or any of its related entities may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan.  These recipients may be located in the European
Economic Area, or elsewhere, such as the United States.  You authorize them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of stock on your behalf to a broker or other third party with whom you
may elect to deposit any shares of stock acquired pursuant to the Plan.  You
may, at any time, review Data, require any necessary amendments to it or
withdraw the consents herein in writing by contacting the Company; however,
withdrawing your consent may affect your ability to participate in the Plan.

 

7.                                       NON-TRANSFERABILITY OF OPTION.  This
option may not be sold, pledged, assigned, hypothecated, transferred or disposed
of in any manner otherwise than by will or by the laws of descent or
distribution or pursuant to a qualified domestic relations order as defined by
the Code or Title I of the Employee Retirement Income Security Act or the
rules thereunder.  This option may be exercised during the lifetime of the
Optionee only by the Optionee.  The terms of this option shall be binding upon
the executors, administrators, heirs, successors and assigns of the Optionee.

 

8.                                       TERMINATION OF EMPLOYMENT.  Except as
expressly provided in the Plan, this Option shall terminate 90 days following
the date of termination of employment and may be exercised during such 90-day
period only to the extent vested and exercisable as of the date of termination
of employment.

 

9.                                       MISCELLANEOUS.  This Option (a) shall
be binding upon and inure to the benefit of any successor of the Company,
(b) shall be governed by the laws of the State of California, and any applicable
laws of the United States, and (c) may not be amended except in writing.  The
Plan is governed by and subject to U.S. law.  Interpretation of the Plan and
your rights under the Plan will be governed by provisions of U.S. law.  No
contract or right of employment shall be implied by this Agreement, nor shall
this Agreement in any way interfere with Optionee’s right or the Company’s or,
where applicable, a Subsidiary’s or Affiliated Company’s right to terminate
Optionee’s employment at any time.

 

10.                                 ACCEPTANCE OF OFFER OF OPTION.  Unless you
affirmatively refuse the offer of the option, in writing, within thirty (30)
days of the date of this offer, you will be deemed to have accepted the offer
under the terms as provided above and agree that your participation in the Plan
is governed by the terms of the Plan document.

 

--------------------------------------------------------------------------------